United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 13, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-60959
                          Conference Calendar



KENNETH GANDY,

                                      Plaintiff-Appellant,

versus

JIFFY FULFILLMENT, INC.,
                                      Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                          USDC No. 4:05-CV-99
                         --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kenneth Gandy, Mississippi prisoner # 94933, appeals from

the district court’s judgment dismissing his 42 U.S.C. § 1983

complaint for failure to state a claim.    The district court did

not err by dismissing Gandy’s complaint; Gandy may not proceed

under § 1983 against an entity that is not acting under color of

state law.     See West v. Atkins, 487 U.S. 42, 48 (1988).

     The dismissal of this appeal and the district court’s

dismissal of Gandy’s complaint for failure to state a claim count

as strikes under the Prison Litigation Reform Act.       Adepegba v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60959
                                -2-

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).    Gandy already has

two countable strikes in the district court.    See Gandy v. Paper

Wings, No. 4:05-CV-00101-TSL-AGN (S.D. Miss. July 8, 2005); Gandy

v. Pierce, No. 2:05-CV-00111-KS-JMR (S.D. Miss. May 31, 2005).

Because Gandy has accumulated at least three strikes under 28

U.S.C. § 1915(g), he is barred from proceeding in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   § 1915(g).   Gandy is warned that

additional sanctions may be imposed if he does not withdraw any

pending appeals that are frivolous.

     APPEAL DISMISSED; 28 U.S.C. § 1915 BAR IMPOSED; SANCTIONS

WARNING IMPOSED.